IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CLETUS RAY THOMPSON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1519

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 16, 2017.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Diana L. Johnson and Matthew I. Lufrano of Johnson and Lufrano, P.A.,
Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

      Cletus R. Thompson was found guilty of armed burglary, aggravated battery

with a deadly weapon, and aggravated assault. The trial court sentenced Thompson

and reserved jurisdiction to address restitution, but judgment was entered and

Thompson filed a notice of appeal after his motion to withdraw plea was denied.
      Soon after the notice of appeal was filed, the trial court held a restitution

hearing and ordered Thompson to pay restitution. The State properly concedes that

it was reversible error to do so because the trial court lacked jurisdiction. See

Smith v. State, 39 So. 3d 471, 472 (Fla. 1st DCA 2010) (“[T]he trial court did not

have jurisdiction to enter the restitution order because it was rendered months after

Smith filed his notice of appeal.”) Accordingly, we affirm the judgment and

sentence, but strike the restitution order and remand to the trial court for further

proceedings.

      AFFIRMED in part, REVERSED in part, and REMANDED with

instructions.


WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.




                                         2